In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-286 CR

____________________


JOSEPH MAYES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 80396




MEMORANDUM OPINION 
	On October 23, 2000, Mayes pled guilty without a plea bargain to the offense of
unlawful possession of a firearm by a felon.  Mayes also pled "true" to the allegation he was
previously convicted of forgery.  The trial court deferred adjudicating guilt, placed Mayes
under community supervision for five years, and assessed a fine of $500.00.    
	On January 7, 2002, Mayes pled "true" to an allegation that he left an inpatient
treatment program in violation of his probation.  After hearing the plea, the trial court
continued Mayes's probation but required him to successfully complete a treatment program.
On May 21, 2004, Mayes pled "true" to allegations that he failed to maintain suitable
employment and became intoxicated.  The trial court extended Mayes's probation for two
years and ordered him to successfully complete a treatment program.  On June 16, 2005,
Mayes pled "true" to the allegation he provided a urine sample showing the presence of a
metabolic by-product of alcohol.  The trial court revoked Mayes's community supervision,
found him guilty of the offense of possession of a firearm by a felon, and assessed
punishment at five years of confinement. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On December 1, 2005, this Court
provided Mayes an extension of time in which to file a pro se brief.  Mayes has not filed a
pro se brief.
	We have carefully reviewed the record and counsel's brief, and we find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.        


  
							           STEVE McKEITHEN
								        Chief Justice


Submitted on March 7, 2006
Opinion Delivered March 15, 2006
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.